Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-15 are pending in the current application.
2.	This application is a DIV of 15/213,444 07/19/2016 and claims benefit of GERMANY 102015213918.2 07/23/2015.
Response to Restriction Election
3.	Applicant’s election of group I and the species, the compound in claim 7, in the reply filed on August 19, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). According to applicants’ representative claims 1-7 read on the elected species.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fesenko “Synthesis of Bis(2-Pyridylphosphino)Alkanes in Superbasic Medium and Their Hydroxymethyl Derivatives”  Phosphorus, Sulfur and Silicon and the Related Elements, 2013, 188(1-3), 63-65.  Fesenko discloses various butyl bridged bis-phosphine compounds including but not limited to compound 5 in Scheme 1 on page 64, (butane-1,4-diylbis(pyridin-2-ylphosphanediyl))dimethanol,  reading on Formula I where R1/R2 as pyridyl/methyl substituted by –OH and R3/R4 as pyridyl or methyl substituted by –OH.
5.	Claim(s) 1-3, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nifant'ev “Steric and electronic factors in the promoting activity of diphosphine ligands in cyclohexene hydrocarbomethoxylation catalyzed by palladium acetate.”  Kinetics and Catalysis, 2012, 53(4), 462-469. Nifant'ev teaches compound XIV 1,1'-(1,4-butanediyl)bis[1,1-bis(5-methyl-2-thienyl)- Phosphine, on page 463, which reads on claim 1 where R1-R4 are thienyl substituted with alkyl.
6.	Claim(s) 1-3, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill EP 0198696. Hill discloses the following gold complexes:
Page 24:

    PNG
    media_image1.png
    48
    548
    media_image1.png
    Greyscale

Page 25:

    PNG
    media_image2.png
    43
    580
    media_image2.png
    Greyscale

Page 25 Example 16:

    PNG
    media_image3.png
    47
    535
    media_image3.png
    Greyscale

Page 26:

    PNG
    media_image4.png
    51
    558
    media_image4.png
    Greyscale

The procedure of Example 15, for compounds 3 on page 24, used to make the complexes is reproduced below:

    PNG
    media_image5.png
    375
    605
    media_image5.png
    Greyscale

“the appropriate diphosphino hydrocarbon compound of Formula (I) where m is 0” was used to make the complexes.  These diphosphino hydrocarbon compounds are, 1,4-bis(di-2-pyridylphosphino)butane and 1,4-bis(di-4-pyridylphosphino)butane, shown below:
	
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

These compounds read on claim 1 where R1-R4 is pyridine.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama US 8,106,186 in view of Wislicenus, J. “Adolph Strecker’s Short Textbook of Organic Chemistry” 1881, Spottiswoode: London, pages 38-39 AND Hill EP 0198696.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
Kodama discloses bisphosphines of Formula (2) at column 3 lines 25-33 for making complexes of Au, Ag, Cu, or Pt for treating cancer, which is reproduced here:

    PNG
    media_image7.png
    768
    1024
    media_image7.png
    Greyscale

According to column 2 lines 36-40:
 (Wherein Rls and R3s each represent an alkyl group, a cycloalkyl group, an aryl group, an aralkyl group, a pyridyl group, or a pyrimidyl group; R2s and R4s each represent an alkyl group or a cycloalkyl group, provided that each R1 and each R2 are not the same group and that each R3 and each R4 are not the same group; As each represent a linear alkylene group....The present invention also provides the transition metal phosphine complex in Which Rls and R3s each represent a pyridyl group…. 

According to column 4 lines 30-36:
As in general formula (1) each represent a linear alkylene group or a cis-vinylene group. As the linear alkylene group, an alkylene group having 1 to 5 carbon atoms is suitable. Examples thereof include a methylene group, an ethylene group, a trimethylene group, a tetramethylene group, and a pentamethylene group.

Various examples are given including Example 1 on column 11 lines 26-27 discloses rac-1,2-bis(tert-butyl(2-pyridyl)phosphino)ethane, which is a compound of Formula 2 above where A is ethyl, two of R1/R2 or R3/R4 are tert-butyl and two are 2-pyridyl.  Various complexes with this ligand are disclosed, including those in Table 1, compounds 1-3, on column 15.
Hill discloses various butyl bridged bis-phosphine compounds including but not limited to compound iii) on page 24 has the 1,4 linkage, compound iii) on page 25, compound c) on page 25, compound l) on page 26. Hill also teaches a generic structure on page 2 where the alkyl group linking the two phosphines (butyl in the examples c, h, m, r) is described as “A” and “is a straight or branched alkanediyl chain from one to six carbon atoms." These bisphosphines are used as ligands to make various Au complexes useful for treating cancers. In addition to the generic disclosure and butyl examples, on page 17 other examples are given of methyl, ethyl, propyl, pentyl and hexyl phosphines. All of these ligands appear to yield the requisite Au complex as per Example 9. Hill also discloses compounds with R1-R4 as pyridine (pyridyl), Page 24:

    PNG
    media_image1.png
    48
    548
    media_image1.png
    Greyscale

Page 25:

    PNG
    media_image2.png
    43
    580
    media_image2.png
    Greyscale

Page 25 Example 16:

    PNG
    media_image3.png
    47
    535
    media_image3.png
    Greyscale

Page 26:

    PNG
    media_image4.png
    51
    558
    media_image4.png
    Greyscale
	
B)	Ascertaining the differences between the prior art and the claims at issue.
The Kodama compound, 1,2-bis(tert-butyl(2-pyridyl)phosphino)ethane, differs from the compound of claim 7, 2-bis(tert-butyl(2-pyridyl)phosphino)butane, by two methylene groups.  It is related as an alkyl homolog.

    PNG
    media_image8.png
    265
    544
    media_image8.png
    Greyscale

C)	 Resolving the level of ordinary skill in the pertinent art:  D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.  
One of ordinary skill would be motivated to make the compounds of the invention because he or she would expect the compounds to have similar properties.  Homologs have long been known to exhibit similar properties as evidenced by page 38 of Wislicenus:
 HOMOLOGY AND HOMOLOGOUS SERIES,

48. In opposition to the remarkable differences between organic bodies of like molecular formulae, is the fact that bodies of different molecular composition frequently exhibit great similarity in all their chemical and physical properties. The compounds in which these analogies are most marked are those whose formulae differ by CH2, or a whole multiple thereof, nCH2, and whose molecular weights differ therefore by ± 14n.…This analogy of structure is especially shown in the fact that like reagents produce like changes, and further that the resulting products of such changes agree in properties, but differ in composition by CH2. Such bodies are termed homologous compounds. They form members of a natural family of bodies which can be arranged according to their increasing contents of carbon. The similarity of physical properties between the members of a homologous series is greater the nearer they stand to one another on such a list that is, the less they differ in chemical composition.

Analogs differing only in a single methylene in an alkyl chain, have also been ruled to be prima facie obvious, requiring no secondary teaching, see In re Coes, Jr. (CCPA 1949) 173 F2d 1012, 81 USPQ 369. In re Shetty, 195 USPQ 753, In re Wilder, 195 USPQ 426, and Ex parte Greshem, 121 USPQ 422 all feature a compound with a two carbon link rejected over a compound with a one carbon link.  Similarly In re Chupp, 2 USPQ 2nd 1437 and In re Coes, 81,USPQ 369 have a one-carbon link unpatentable over a two-carbon link.  Ex parte Ruddy, 121 USPQ 427 has a three-carbon link unpatentable over a one-carbon link.  Ex parte Nathan, 121 USPQ 347 found the insertion of an ethylene linkage obvious.  The variation was per se obvious in all these cases and did not require a specific teaching.  However, in this case Kodama describes the alkylene group A generically as “an ethylene group, a trimethylene group, a tetramethylene group..”.  The tetramethylene group is butyl.   Moreover as can be seen by the Hill disclosure, preparing and making the complexes of all the alkyl congeners for these phosphine ligands is routine in the anti-cancer phosphine complex art.  All of the alkyl homologs give the requisite complexes.
Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,696,702.  Although the claims at issue are not identical, they are not patentably distinct from each other because the process of the patent claims relies upon the compounds of the instant claims as a ligand.  The disclosure of the ligand in the process of the patent claims makes a claim to the ligand obviousness type double patenting.  Patent claims 1, 2, 3, 13, and 24 are to ligand L1 which is the elected species and the subject of instant claim 7.  
9.	Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 15/213,444. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are drawn to the same compounds.  Claims 7 in each application are the same.  Claim 1 of the copending is drawn to the genus of instant claim 5 at least where the alkyl is 4 carbons and the heteroaryl has 6-10 ring atoms.  The intended use and functional language in the copending claim 1 has no effect on the compound claims since compounds cannot be limited by their intended use as discussed in the Examiner’s Answer [Examiner’s Answer of July 24, 2022 page 3 ¶ 2].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Statutory Type Double Patenting
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
10.	Claim 7 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of copending Application No. 15/213,444 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625